Citation Nr: 0427332	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than September 
17, 1998, for the grant of service connection for bipolar 
disorder with post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date other than March 7, 
2002, for the award of Dependents' Education Assistance 
benefits.

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the claimed residuals 
of hip and neck fractures suffered at a VA facility in 
December 1997.

4.  Entitlement to an annual clothing allowance.

5.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
housebound status.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
in which the RO granted service connection and assigned a 100 
percent disability evaluation for PTSD, effective September 
17, 1998; established eligibility for Dependents' Education 
Assistance (DEA), effective March 7, 2002; and denied 
entitlement to special monthly compensation (SMC).  The 
veteran was notified of the decision in March 2002.  A notice 
of disagreement (NOD) as to the effective date of the grant 
of service connection and the denial of SMC benefits was 
received in April 2002.  An NOD as to the effective date of 
DEA benefits was received in August 2002.  The RO issued a 
statement of the case (SOC) in September 2002.  A substantive 
appeal perfecting these claims was received in October 2002.

The veteran also perfected an appeal from an October 2001 
rating decision in which the RO denied compensation benefits, 
under the provisions of 38 U.S.C. (38 U.S.C.A., for the 
Board's purposes) § 1151, and from a September 2002 decision 
that denied his claim for an annual clothing allowance.  The 
RO notified the veteran of the denial of the 1151 claim in 
October 2001 and an NOD was received in October 2001.  The RO 
issued an SOC in January 2002 and the substantive appeal was 
received in February 2002.  In September 2002, the RO 
notified the veteran of the denial of the claim for a 
clothing allowance.  An NOD was received in September 2002.  
The RO issued an SOC in January 2003, and a substantive 
appeal was received later that same month.

In March 2003, the veteran's wife appeared at a 
videoconference hearing before the undersigned Veteran's Law 
Judge, and offered testimony in support of the veteran's 
claims on appeal.  A transcript of this hearing is in the 
record.

In May 2003, this case was advanced on the docket by order of 
the undersigned Veteran's Law Judge pursuant to 38 U.S.C.A. 
§ 7101 (West 2002) and 38 C.F.R. § 20.900(c) (2002).

In June 2003, the Board remanded the current claims to the RO 
for additional development.  After completing the requested 
development, the RO continued the denials of the claims.  
Accordingly, the claims are back before the Board for 
appellate consideration.

The Board's decision on the earlier effective date clams, the 
claim for compensation pursuant to section 1151, and the 
claim for a clothing allowed is set forth below.  The claim 
for special monthly compensation based upon the need for 
regular aid and attendance of another person or housebound 
status is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.

As a final preliminary matter, the Board notes that, in an 
August 2004 statement, the veteran's representative raised a 
claim for service connection for arthritis of the hips and 
neck.  As no such claim has been adjudicated, denied, and 
timely appealed, and, hence, is not currently in appellate 
status, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.  

2.  The June 14, 1996 application for nonservice-connected 
pension benefits did not contain information sufficient to 
indicate that a claim for service connection for a 
psychiatric disability for compensation purposes was being 
raised.

3.  VA received the veteran's first claim for service 
connection for a psychiatric disorder on September 17, 1998.

4.  Entitlement to service connection for a psychiatric 
disorder did not arise until either December 2001 or March 
2002, when a competent opinion medically relating the 
veteran's psychiatric disorder to his period of service was 
provided.

5.  The veteran was permanently and totally disabled due to 
his service-connected PTSD beginning on September 17, 1998; 
VA sent him notice of his award on March 28, 2002.

6.  Probative medical evidence establishes that the veteran 
did not fracture his right hip and did not sustain any injury 
to his neck during VA treatment in December 1997; and that 
his current arthritis of the right hip and cervical spine 
were not caused by VA hospital care or medical treatment.  

7.  The veteran's claim for 1151 benefits does not involve 
medical complexity or controversy requiring an advisory 
opinion from an independent medical expert (IME).

8.  There is no competent evidence that the veteran's 
service-connected psychiatric disability requires him to be 
confined to a wheelchair. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 17, 
1998, for the award of service connection for bipolar 
disorder with PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 
3.400(b)(2)(ii) (2003).

2.  The criteria for an effective date of March 28, 2002, for 
the award of DEA for the veteran's spouse, are met.  38 
U.S.C.A. §§ 3512, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.155, 3.159, 21.3021, 21.3040, 21.3041, 21.3046 (2003).

3.  The criteria for compensation, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for claimed residuals of right hip and 
neck fractures as a result of  VA medical treatment in 
December 1997, have not  been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2003); 69 Fed. Reg. 46433-34 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361). 

4.  An advisory opinion from an IME on the veteran's claim 
for section 1151 benefits is not warranted.  38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901(d) (2003).

5.  The claim for a clothing allowance lacks legal merit.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.810 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for an earlier effective date for 
service connection for bipolar disorder with PTSD and DEA, 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, and an annual clothing allowance have been 
accomplished.

In February 2001 and July 2003 letters, the January 2002, 
September 2002, and January 2003 SOCs, and the May 2002, and 
February 2004 SSOCs, VA notified the veteran of the legal 
criteria governing the claims.  In each instance, the veteran 
was given an opportunity to respond.  With regard to the 
veteran's 1151 claim, the Board notes that the regulation 
implementing the current version of 38 U.S.C.A. § 1151 is 
effective September 2, 2004.  See 69 Fed. Reg. 46433-34 (Aug. 
2, 2004) (to be codified at 38 C.F.R. § 3.361).  While the RO 
has not given the veteran notice of this regulation, the 
Board finds such omission to be nonprejudicial.  These 
regulations merely codified the criteria already present in 
the statute, 38 U.S.C.A. § 1151, and the veteran was provided 
with the provisions of section 1151, the governing statute, 
in the January 2002 SOC, and other documents of record.  
Therefore, he has been provided notice of what was needed to 
substantiate his claim, regardless of the new regulation.  
This is even more true in the present case since, as will be 
discussed below, the veteran's 1151 claim turns on the 
question of whether he had any additional disability at all; 
this aspect of the new regulation is not changed from the 
language in the 38 C.F.R. § 3.358, governing claims filed 
prior to October 1, 1997, which the RO provided to the 
veteran.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the February 2001 and July 2003 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In these letters, VA requested 
that the veteran provide information to enable it to attempt 
to obtain any outstanding medical evidence pertinent to the 
claims on appeal.  The letter also invited the veteran to 
send in any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of any pre-adjudication notice in this case has not, 
in any way, prejudiced the appellant.  

Compliance with the VCAA was completed in July 2003, all the 
SSOCs except the most recent one were issued prior to this 
time.  However, in February 2004, after all appropriate 
notice and assistance had been provided, the RO adjudicated 
the veteran's claims for the first time after compliance with 
the VCAA.  Therefore, all pertinent records were in the 
claims file prior to the RO's initial post-VCAA notice 
adjudication of the veteran's claims.  Given the RO's 
compliance with VCAA, and the RO's post-compliance 
adjudication of the claims, there is no additional action to 
be taken by the RO, and no benefit to the veteran in 
returning his claims to the RO for yet another post-VCAA 
adjudication on these issues.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, and has arranged for 
the veteran to undergo a VA examination, and has obtained a 
medical opinion in connection with his claims.  Moreover, the 
veteran has been given the opportunity to submit evidence to 
support his claims, which he has done.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence that has not been obtained.  In fact, in a 
July 2003 statement submitted by the veteran's wife, she 
asserts that VA keeps asking for the same information over 
and over, and that it has already been submitted.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision, at 
this juncture, on each of the claims decided herein.  

II. Analysis

A.  Earlier Effective Date for Service Connection for Bipolar 
Disorder with PTSD.

Generally, the effective date for the grant of service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  For claims 
for service connection, the effective date is the date 
entitlement arose, if a claim is received within one year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a);  
38 C.F.R. § 3.151.  Also, a claim for compensation may be 
considered to be a claim for pension; and a claim for pension 
may be considered a claim for compensation.  38 C.F.R. 
§ 3.151(a).

Any communication or action from a claimant or his 
representative indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  If no formal claim has been filed, an 
application form will be forwarded to the claimant for 
execution, and if received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2003).  

In the present case, the first application of record for VA 
compensation benefits is a VA Form 21-526, Application for 
Compensation or Pension, received on June 14, 1996, which is 
signed by the veteran.  In item 9B of this application, the 
veteran indicated that the only previous VA benefits he had 
applied for were hospitalization or medical care and 
veteran's educational assistance.  In Box 17, the veteran was 
asked to identify the nature of the sickness, disease or 
injuries for which his claim was being made, and the date 
each sickness, disease or injury began.  He filled in the box 
"manic depressive disorder - 1974."  The form notes that 
the applicant should skip items 19, 20, and 21, if not 
claiming compensation for a service-connected disability.  
The veteran did not provide information in item 19, regarding 
treatment in service; he put "DVAMC DAVIS DPRK" in item 20, 
regarding treatment since discharge; and left blank item 21, 
regarding persons other than physicians who know about his 
illness.  The form also directs claimants asserting total 
disability to complete items 22A to 22E, which the veteran 
did, even going so far as to put "NA" (not applicable) or 
slash marks in sections for which he did not have 
information.  The RO interpreted this claim as a claim for 
nonservice-connected pension, only, and denied the claim in 
July 1996.  

The next claim of record is a VA Form 21-526, Application for 
Compensation or Pension received on September 17, 1998.  This 
application is signed by the veteran's wife, and indicates 
that the veteran's sickness is "mentally ill-date unknown" 
and has not only items 19-21 completed, but also items 22A to 
22E completed.  The RO adjudicated this claim as one for 
service connection for a psychiatric disability and for 
nonservice-connected pension benefits. 

In March 2002, the RO granted service connection for bipolar 
disorder with PTSD, and assigned a 100 percent evaluation, 
effective September 17, 1998.  The grant of service 
connection was based on the opinion of a March 7, 2002, VA 
psychiatric examiner that related the veteran's bipolar 
disorder with PTSD to his period of active service.

The veteran's spouse asserts that the appropriate effective 
date for the veteran's award of service connection for PTSD 
is 1964, the year he was discharged from service, or she 
alternatively has argued that the effective date should be 
1992, 1994 or 1996, because claims were filed in all those 
years.

The veteran's representative asserts that the effective date 
should be either October 12, 1995, the date the veteran first 
had documented VA treatment for his psychiatric condition, or 
June 14, 1996, the date his first application for benefits 
was received at VA.

As noted above, the pertinent legal authority governing the 
assignment of an effective date for an award of service 
connection dictates that the date should be the date of claim 
or the date entitlement arose, whichever is later.  In the 
present claim, entitlement to service connection did not 
arise until either December 1, 2001, when the RO received VA 
Dr. Rivera's opinion relating the veteran's psychiatric 
disorder to service, or March 7, 2002, when the VA examiner 
provided a nexus opinion in this case.  Since both these 
dates are later than the currently assigned effective date of 
September 17, 1998, this case turns on the issue of date of 
claim, and not date entitlement arose.

Turning to that question, the Board notes that there is no 
record of any claim for any VA benefit prior to June 14, 
1996, and neither this application nor the 1998 application 
indicate a prior claim was filed.  Therefore, there is no 
evidence of record to support the veteran's wife assertions 
that claims were filed in 1992 and 1994.  

The veteran's wife also asserts that the veteran has been 
insane or incompetent since his discharge in 1964 and could 
not file a claim at that time.  Even if this were true, there 
is no basis for assigning an effective date back to 1964 
under VA laws and regulations.  While she argues that Rhode 
Island state law applies to the claim,  and that state law 
provides that insane or mentally ill people are incapable of 
filing a claim (thus tolling the statute of limitations in 
these instances), such a law has no bearing on the veteran's 
claim.  The Board, in rendering its decisions, is bound by VA 
regulations, instructions from the Secretary of VA, and 
precedent opinions of the chief legal officer of VA.  See 
38 U.S.C.A. § 7104(c) (West 2002).  There is no basis for the 
Board to usurp VA laws and regulations by applying Rhode 
Island state law.  

Additionally, the veteran's wife asserts that under 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) governing the effective date for 
disability pension claims received after October 1, 1984, the 
veteran is entitled to an effective date of 1964.  However, 
this provision governs claims for disability pension and not 
disability compensation.  The veteran's award of service 
connection is a claim for disability compensation, and so 
this provision is not applicable.  Even if it were, the Board 
notes that it would not change the result because the medical 
evidence does not indicate that the veteran was incapable of 
filing a claim for benefits due to mental illness prior to 
1998, in fact, he filed a claim for nonservice-connected 
pension in 1996.

As noted above, the veteran's representative asserts that the 
veteran's effective date should be October 12, 1995, because 
his treatment for a psychiatric disorder at a VA facility 
constitutes an informal claim for benefits pursuant to 
38 C.F.R. §§ 3.155(a) and 3.157(a).  The Board disagrees.  
The veteran's mere treatment at a VA facility for a 
psychiatric disorder does not indicate "an intent to apply 
for one or more benefits" under VA laws and regulations, as 
required for an informal claim under section 3.155(a).  
Moreover, by its own terms, section 3.157 clearly applies to 
claims for an increased rating and claims to reopen, which 
would require a grant of service connection prior to the VA 
treatment at issue, or a denial of service connection prior 
to such VA treatment.  In the present case, the veteran was 
first denied service connection for a psychiatric disorder in 
May 1999, and awarded service connection for bipolar disorder 
with PTSD in May 2002.  Both of these decisions coming well 
after the October 1995 treatment date identified by the 
veteran's representative.  Therefore, section 3.157 provides 
no basis for assignment of an earlier effective date for the 
grant of service connection for the veteran's psychiatric 
disability.  

Finally, the veteran's representative and the veteran's wife 
assert that the June 14, 1996, application construed as a 
claim for nonservice-connected pension benefits should have 
been adjudicated as a claim for compensation as well, as 
required by 38 C.F.R. § 3.151(a).

Initially, the Board notes that the provisions of 3.151(a) do 
not require VA to treat every claim for pension as a claim 
for compensation benefits, but only requires VA to exercise 
"discretion under the regulation in accordance with the 
contents of the application and the evidence in support of 
it."  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  In 
reviewing the June 1996 application, the Board finds that the 
RO appropriately adjudicated it only as a claim for 
nonservice-connected pension and not a claim for compensation 
benefits as well.  The Board points out that the veteran 
indicated in item 9B that his psychiatric disability had its 
onset in 1974, some 10 years after his discharge from 
service, and he failed to identify any treatment in service 
for his psychiatric disability in item 19.  While he did 
identify VA treatment in item 20 (among the items to be 
completed if one is claiming compensation), the Board finds 
that such action does not conclusively establish veteran's 
intent to file a claim for compensation.  The entry is 
incomplete, as no treatment year is included.  Moreover, 
there was no evidence of record in 1996 to support a claim 
for compensation or that indicates that the veteran was then 
entitled to disability compensation for his psychiatric 
impairment.  Service medical records contained no treatment 
for psychiatric disorder, no statements were received from 
the veteran or his wife, that a relationship to service 
existed, and no medical opinion relating his psychiatric 
disorder to service was submitted.  In fact, the veteran 
indicated on the form that his impairment began in 1974, well 
after his separation from service.  Accordingly, the Board 
finds that the RO appropriately interpreted the veteran's 
June 14, 1996, application as only a claim for nonservice-
connected pension benefits, and not a claim for compensation.

The veteran's wife asserts that the veteran was incompetent 
at the time of the June 1996 application, and, alternately, 
that he could not have filled the application out himself or 
that he did not know what he was doing when he filled it out.  
However, even if this were true, it does no change the 
result, the regulations do not provide for the Board to 
presume what the veteran wanted to apply for, the Board is 
bound by the evidence of record.  In any case, it does not 
change the Board's reasoning.  If the veteran completed the 
application himself, he was competent enough to complete the 
portion for pension benefits, so there is no reason to 
believe he could not have completed the portion for 
compensation benefits, if he so desired.  If he had help with 
the application, once again, since the pension portion was 
completed thoroughly, it can be assumed that the person 
aiding him, either his wife or a service organization, could 
have completed the whole application if that was the intent.  

Under these circumstances, the veteran's claim for an 
effective date prior to September 17, 1998, for the award of 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Effective Date for DEA

The veteran was awarded a total rating for service connection 
for bipolar disorder with PTSD in a March 27, 2002, rating 
action, and was notified of the decision on March 28, 2002.  
His award was effective as of September 17, 1998.  In this 
same decision, the RO awarded the veteran's dependents 
educational assistance (DEA), effective March 7, 2002, the 
date of the VA examination report first showing that the 
veteran was permanently and totally disabled.

The veteran's has a spouse and two sons.  His sons were born 
on June [redacted], 1970, and December [redacted], 1971.  

Under the provisions of DEA, both the veteran's spouse and 
his children are potentially eligible for educational 
assistance.  Because the eligibility criteria are different 
for both, the Board will discuss them separately.

Under the provisions governing eligibility of children for 
educational assistance, eligibility turns on the date that 
the Secretary first finds that the parent from whom 
eligibility is derived has a service-connected total 
disability permanent in nature.  "First finds" is defined 
in the statute as the effective date of the rating or date of 
notification to the veteran from whom eligibility is derived 
establishing a service-connected total disability permanent 
in nature, whichever is more advantageous to the eligible 
person.  38 U.S.C.A. § 3512(a)(3) and (d) (West 2002); 
38 C.F.R. § 21.3041(d)(1) (2003).  

As noted above, the effective date for the veteran's award of 
a total disability rating for PTSD is September 17, 1998; the 
veteran was notified of the decision on March 28, 2002.  

The regulation governing DEA also states that no person is 
eligible for educational assistance that reached his or her 
26th birthday on or before the effective date of a finding of 
permanent total service-connected disability.  See 38 C.F.R. 
§ 21.3040(c).  Based on their birthdays, which are not in 
dispute, the veteran's older son turned 26 on June [redacted], 1996, 
and his younger son turned 26 on December [redacted], 1997.  
Therefore, both of his sons turned 26 prior to both September 
1998 and March 2002.  Accordingly, neither date is more 
advantageous to the veteran's children, since they are 
ineligible for DEA under either date.  

With regard to the veteran's spouse, the regulations 
governing DEA provide that the spouse of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability is eligible for educational 
assistance for a period not to exceed 10 years, from the 
beginning date of eligibility which is either the effective 
date of the rating or the effective date of the notification.  
38 C.F.R. §§ 21.3021(a)(3)(ii), 21.3046(a)(2)(iii) and (c)(1) 
(2003).  There is no age restriction on her eligibility for 
benefits. 

As with the veteran's sons, the two possible effective dates 
for the veteran's wife's award of DEA are September 17, 1998, 
and March 28, 2002.  As the pertinent regulation provides 
that her DEA benefits expire 10 years from her beginning or 
effective date, the Board finds that it is more advantageous 
to her to assign an effective date of March 28, 2002, for her 
award of DEA, as this allows her until March 28, 2012, to use 
her educational assistance.  Since the children do not 
benefit regardless of the chosen date, the Board finds that 
March 28, 2002, is the appropriate effective date for the 
veteran's wife's award of DEA.  Accordingly, an effective 
date of March 28, 2002, for the award of DEA to the veteran's 
wife, is granted.  

C.  Entitlement to Compensation Benefits, Pursuant to the 
Provisions of 38 U.S.C.A. § 1151, for the Claimed Residuals 
of Hip and Neck Fractures Suffered at a VA Facility in 
December 1997.

The veteran's wife asserts that, during the veteran's VA 
hospitalization in December 1997, the VA staff knew he was a 
fall risk, failed to take proper precautions to prevent a 
fall, and that as a result he fell and fractured his right 
hip and neck, resulting in increasing impairment to his 
ability to walk and his ultimate confinement to a wheelchair.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable.  38 U.S.C.A. § 
1151(a). 

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  69 Fed. 
Reg. 46433 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(c)(1)); see also 
38 C.F.R. § 3.358(c)(1).  The proximate cause of disability 
is the action or event that directly caused the disability, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(1)).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  69 Fed. Reg. 46433 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(2)).

In the present case, VA treatment records show that prior to 
the veteran's December 1997 treatment at issue, he was 
involved in a motor vehicle accident in October 1995 
resulting in neck and low back pain.  X-rays revealed 
degenerative changes of the cervical spine and degenerative 
disc disease at C5-6 and C6-7 with marked anterior spurring.  
X-rays of the lumbar spine revealed a mild curvature, 
degenerative disk disease at L3-4 and L4-5, and 
osteoarthritis.  

Beginning in February 1996, the veteran was seen almost 
monthly for complaints of right leg pain, often radiating 
from the hip, and low back pain.  His right leg pain was 
noted to be worse on sitting.  He was diagnosed with 
arthritis of the lower lumbar spine, lumbar spondylosis, and 
right sciatica.  In May 1996, he was given medication for the 
pain.  In June 1996, he was noted to be limping on the right 
side and unable to lift his right leg.  A June 1996 X-ray 
showed loss of joint space of the right hip with loss of 
subcortical bone over a 2-centimeter area.  In July 1996, the 
veteran was given a cane.  He was hospitalized from August 
26, 1996 to September 4, 1996, and was noted to have a limp 
on the right side dragging his right foot behind him at 
admission, and right leg pain on his discharge.  An August 
1996 computed axial tomography (CAT) scan of his lumbar spine 
and pelvis showed severe loss of disk space at L5-S1, and los 
of joint space and collapse of the weightbearing portion of 
the right femoral head.  The veteran was seen in November 
1996, again with complaints of right leg pain, and pelvic 
pain radiating from the groin and to the right thigh.  In 
December 1996, he complained of constant dull pain radiating 
down the right hip to the right thigh.  The examiner felt 
this was less likely a hernia, and more consistent with nerve 
root compression secondary to a herniated disk.  

In January 1997, the veteran was noted to be ambulating with 
difficulty due to right leg pain.  In March 1997, he was seen 
again for low back pain and noted to have severe right 
sciatica.  Magnetic resonance imaging and electromyograph 
studies and neurology testing were not done because the 
veteran refused them or failed to show up for appointments 
when they were scheduled.  In May 1997, the veteran was 
treated and his fall risk was assessed as low.  In August 
1997, he was noted to have a herniated disk, right leg pain 
and a limp, and used a cane to walk.  In September 1997 he 
was unable to walk due to pain in his ankles and legs, and he 
was using a cane to ambulate when possible.  

On December 24, 1997, the veteran was admitted to the 
Providence, Rhode Island VA hospital for psychiatric 
treatment, it was noted that he used a cane for ambulation 
and was independent for activities of daily living.  He was 
assessed as a moderate risk for falls.  He was agitated, 
noncompliant with medication and resisting restrictions at 
admission so he was given medications and went to bed.  He 
was subsequently found on the floor of his room, and 
complained of right hip and thigh pain.  He had pain on 
internal and external rotation of the right hip.  He was put 
in a padded room due to his psychiatric disorder and 
orthopedics was called for a consult.  An X-ray was taken of 
his right hip  The X-ray showed decreased joint space, which 
was seen on the previous computed tomography (CT) scan, with 
a question of non displaced femoral neck fracture on the 
right.  He was put in Buck's traction overnight and seen by 
an orthopedic doctor the next day.  The nurses noted that he 
typically had an antalgic gain with right hip pain.  
Examination found the veteran intermittently cooperative, 
with active movement of both lower extremities including hip 
flexion and extension, and off an on log roll pain.  Another 
X-ray was requested to rule out a nondisplaced femoral neck 
fracture.  

On December 25, 1997, the veteran was seen by another 
orthopedic doctor who noted he was more comfortable and could 
move both lower extremities.  X-Rays taken on December 25, 
1997, showed degenerative joint disease and avascular 
necrosis of the right hip with cortical irregularity.  There 
was a suggestion of irregularity in trabeculation and the 
suggested presence of subcapital fracture.  No new fracture 
or other findings were noted.  

On December 26, 1997, treatment notes indicate that the 
veteran was a patient with pre-existing arthritis and low 
clinical suspicion for a hip fracture.  He reported no pain 
or discomfort in his right lower extremity, and was negative 
for increased pain on weight bearing in the right leg.  
Midway through the veteran's admission, the orthopedic 
doctors felt that a femoral neck fracture was unlikely given 
his painless range of motion, the fact that his right hip 
hurt less than usual, and that he had no pain on weight 
bearing with a walker.  The examiner noted a question of 
degenerative joint disease versus a small fracture, and 
stated that it was most likely changes due to degenerative 
joint disease as the patient denies pain.  

On December 29, 1997, the veteran did not want to use the 
walker and had to be reminded to do so.  He had a bone scan 
on December 31 and was very uncooperative so that 
interpretation was technically limited. There was intense 
activity in the right femoral head and acetabulum, and the 
reviewer felt that he could not rule out fracture.  A January 
4, 1998, bone scan showed no fracture.  The orthopedic doctor 
overseeing the veteran while hospitalized noted that there 
was uptake diffusely about the acetabulum and femoral head 
consistent with degenerative joint disease and avascular 
necrosis, not consistent with a femoral neck fracture.  The 
discharge notes indicate that the orthopedic treatment team 
felt that a femoral neck fracture was unlikely given his 
painless range of motion after a few days.  He was discharged 
home with a cane.

Subsequent to his discharge in January 1998, the veteran was 
seen for his various disorders, including pain in his legs, 
hips and low back, and he was noted to have difficulty 
walking due to pain and edema related to his cardiovascular 
disorders.  He was hospitalized again in June 1998 and began 
ambulating with a wheelchair during this time, however, his 
hospitalization notes state that he was able to ambulate 
without the wheelchair.  During this hospitalization the 
veteran fell and sustained a left forehead laceration which 
was sutured.  X-rays of the orbital area were negative for 
fracture.  In a September 1998 hospitalization notation the 
veteran was noted to be uncooperative in the attempt to 
transition him from the wheelchair to a walker.  Two days 
later it was noted that he could use the walker without 
difficulty, and then, that he had a walker but continued to 
use the wheelchair.  During his September hospitalization he 
fell off a chair and sustained a superficial laceration to 
his skull which was treated with a steri-strip, sutures were 
not required.  He was treated for continued complaints of 
pain in his knees, hip, low back and neck pain from 1999 to 
the present, and continued to ambulate primarily with a 
wheelchair over this period.

In September 2003, the veteran underwent VA examination by a 
VA attending orthopedic surgeon, Dr. Quigley.  He complained 
of pain and discomfort in both hips radiating down his thighs 
to the knees, and pain in his low back and neck.  The veteran 
reported that he had had arthritis since the early 1990s, 
that he limped a lot in 1996-97, and that his arthritis had 
worsened to the point where he went from a cane to a walker 
in 1997, and, eventually, a wheelchair in 1998.  Physical 
examination revealed normal abduction and extension, absent 
reflexes in the knees and ankles, and limited range of motion 
in the hips.  

The examiner reviewed the claims file, all thirteen volumes 
that existed at that time.  He identified the records that he 
relied on to render an opinion, and had them copied and 
placed in additional volumes added to the claims file.  His 
review included review of the actual X-ray films and bone 
scans taken in 1997 and 1998, and review of X-ray films taken 
at the VA medical facility since that time.  His opinion 
encompasses a 15-page discussion of the veteran's medical 
history from service to the present, as well as findings from 
his examination of the veteran on September 2003.  In 
addition, he consulted another orthopedic doctor when 
reviewing the veteran's X-ray films and bone scans from 
December 1997 and January 1998.  Both doctors found no 
evidence of a right femoral neck fracture in their review of 
the original films and scans from this time period, only 
severe arthritis of the right hip. 

Based on this review and examination, Dr. Quigley concluded 
that the veteran currently had severe arthritis of the right 
hip, moderately severe arthritis of the left hip, and 
osteoarthritis of the cervical spine and lumbar spine.  He 
also stated that his neck pain, back pain, hip pain and knee 
pain were not due to a fracture and were not related to his 
fall on December 24, 1997.  He also noted, in his January 
2004 recitation of the veteran's medical history, that the 
medical evidence indicates that the veteran suffered from 
arthritis of the right hip in 1996 and 1997, prior to his 
fall in December 1997.  In a separate opinion issued in 
January 2004, Dr. Quigley addressed the questions raised in 
the Board's June 2003 remand.  He concluded that, in his 
medical opinion, to a reasonable degree of medical certainty 
the veteran did not fracture his spine, either the cervical, 
dorsal or lumbar spine, and did not have a fracture of his 
hips, particularly the right hip, during the incident of 
December 24, 1997.  Also, he stated that the veteran did not 
suffer additional disability as a result of the fall; and the 
events were not foreseeable but not due to carelessness, 
negligence, lack of proper skill, erroneous judgment or any 
fault on the part of VA personnel.  

Upon review of the record, the Board finds that the veteran 
did not suffer any additional disability of his neck or right 
hip due to his VA treatment in December 1997.  With regard to 
the neck, the Board points out that there is absolutely no 
evidence of a neck injury or complaints related to the neck 
during this timeframe.  As for the right hip, the Board finds 
Dr. Quigley's opinion to be the most probative evidence on 
the question of whether the veteran suffered additional 
disability to his right hip from his fall at the VA medical 
facility in December 1997.  Dr. Quigley's conclusions that 
the veteran did not sustain a fracture of the right femoral 
neck or a neck injury and that his current arthritis as not 
related to his December 1997 VA treatment were based upon a 
thorough review of the original films and all the medical 
evidence in the claims file at that time.  Additionally, with 
regard to the question of whether the veteran fractured his 
right femoral neck, the medical evidence contemporaneous with 
the veteran's December 1997 fall is, at best, equivocal as to 
whether the claimed injury was sustained.  The reviewing 
orthopedic doctors ultimately concluded, as did Dr. Quigley, 
that it was unlikely that the veteran sustained a fracture of 
the right femoral neck, attributing his pain to degenerative 
joint disease.  Moreover, treatment records show that the 
veteran had right hip pain and needed to use a cane for 
ambulating prior to his December 1997 hospitalization, and 
that he had pre-existing loss of joint space in his right 
hip, which is acknowledged as pre-existing arthritis in the 
December 1997 treatment notes.  Further, he was discharged in 
January 1998 ambulating with a cane, just as he was when he 
began treatment in December 1997.  He did not begin to use a 
wheelchair until June 1998, and even at that time, medical 
evidence indicates that the wheelchair was not necessary, but 
preferred by the veteran.  There is no evidence relating his 
current use of a wheelchair to his December 1997 fall during 
VA treatment.  Accordingly, the Board finds that the 
veteran's claim for compensation benefits, pursuant to 
38 U.S.C.A. § 1151, for residuals of a claimed fracture of 
the right hip and neck sustained during VA treatment in 
December 1997 must be denied.

The Board has considered the veteran's wife's assertions that 
his current confinement to a wheelchair is due to his fall in 
December 1997-specifically, that he fractured his right hip 
and injured his neck in the fall and became progressively 
unable to walk subsequently.  While the Board does not doubt 
the sincerity of her belief that his fall is related to his 
current inability to ambulate without a wheelchair, as a 
layperson without the appropriate medical training and 
expertise, the veteran's wife is simply is not competent to 
provide a probative opinion on a medical matter, such as 
whether he has a specific disability, and the medical 
relationship, if any, between that disability and his fall.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicated above, the only competent 
evidence on the question of medical nexus in this case rules 
out a medical relationship between his fall and his current 
arthritis which contributes to his confinement to a 
wheelchair.  

The Board also notes that the veteran's representative has 
asserted that Dr. Quigley's opinion is not valid for the 
following reasons:  first, that he diagnosed arthritis of the 
right hip prior to December 1997 when no such diagnosis was 
in the record, second, that he could not have reviewed all 
the medical evidence because some of it was printed only days 
prior to his dictation of his opinion, and third, he was 
biased because he had been one of the veteran's treating 
physicians from October 1995 to May 1996.  The Board does not 
find any of these arguments convincing.  First, as an 
orthopedic doctor, Dr. Quigley is qualified to review the 
medical evidence and render an opinion as to whether the 
veteran had arthritis of the right hip prior to December 
1997.  Moreover, as noted above, medical evidence of record 
prior to his December 1997 treatment does show decreased 
joint space of the right hip and that he had pre-existing 
arthritis.  Second, there is no indication that Dr. Quigley 
did not review all the medical records regardless of when 
they were printed; in fact, his review is quite thorough, 
encompassing fifteen pages of dictated medical history on the 
veteran.  Finally, the mere fact that Dr. Quigley may have 
treated the veteran in May 1996, over a year prior to the 
incident in question, does not render him biased against the 
veteran, and the veteran's representative presents no 
evidence to support his claim of bias.  

Additionally, the veteran's representative asserts that the 
question of whether the veteran fractured his right hip when 
he fell in December 1997 and the question of whether he had 
arthritis prior to December 1997 are questions of medical 
controversy and require an independent medical opinion to be 
resolved.  Again, the Board disagrees.  As noted, the 
December 1997 medical evidence does not create such a 
conclusive picture of a right hip fracture that an additional 
opinion is necessary on this question, and the December 1997 
medical evidence clearly notes the pre-existence of arthritis 
of the right hip at that time, establishing that it existed 
prior to December 1997.  Accordingly, the Board finds that 
this matter does not present a question of medical 
controversy or complexity that requires an independent 
medical opinion.  See 38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.901(d).

Under these circumstances, the Board concludes that the claim 
for compensation benefits, pursuant to 38 U.S.C.A. § 1151, 
for residuals of a claimed fractures of the right hip and 
neck sustained during VA treatment in December 1997 must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Eligibility for an Annual Clothing Allowance.

In May 2002, the veteran's wife submitted a claim for a 
clothing allowance on the basis that the veteran's clothes 
were being torn due to his use of a wheelchair.

To be eligible for an annual clothing allowance, it must be 
shown that because of a service-connected disability the 
veteran must wear or use a prosthetic or orthopedic 
appliance, to include a wheelchair, which tends to wear or 
tear the veteran's clothing.  38 C.F.R. § 3.810 (2003).

The veteran's only service-connected disability is bipolar 
disorder with PTSD, a psychiatric disorder.  The medical 
evidence of record indicates that he is confined to a 
wheelchair due to his nonservice-connected arthritis, chronic 
obstructive pulmonary disorder, and coronary artery disease.  
There is no evidence that he requires a wheelchair due to his 
psychiatric impairment, and neither he, nor his wife, asserts 
that this is the case.  

As noted above, the pertinent legal authority governing 
eligibility for an annual clothing allowance is clear and 
specific, and the Board is bound by such legal authority.  As 
award of the clothing allowance is contingent upon the use of 
an orthopedic appliance due to a service-connected 
disability, and there is not competent evidence that the 
veteran's service-connected psychiatric disability requires 
him to use a wheelchair, there is no legal basis for awarding 
a clothing allowance.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An effective date prior to September 17, 1998, for service 
connection for PTSD is denied.

An effective date of March 28, 2002, for DEA benefits (for 
the veteran's spouse) is granted.

Compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for the claimed residuals of hip and neck 
fractures suffered at a VA facility in December 1997, are 
denied

An annual clothing allowance is denied.





REMAND

With regard to the veteran's claim for special monthly 
compensation based on the need for regular aid and attendance 
or being housebound, the Board finds that additional 
development action is warranted.  

The veteran has not been provided an examination regarding 
whether his service-connected bipolar disorder with PTSD 
requires regular aid and attendance or requires him to be 
housebound, and the medical evidence of record is not clear 
as to whether the veteran requires regular aid and 
attendance, is housebound, and if so, whether these 
conditions are due solely to his service-connected 
psychiatric disorder or his nonservice-connected medical 
conditions, primarily his arthritis, coronary artery disease, 
and chronic obstructive pulmonary disorder.  

The record reveals that the veteran is often noncompliant 
with his psychiatric medications and this makes him difficult 
to manage, aggressive and belligerent, but it is not clear if 
his psychiatric symptoms interfere with his ability to 
perform the activities of daily living or require him to be 
housebound.  In other words, the evidence of record does not 
indicate whether the veteran's service-connected disability 
alone, incapacitates him to such an extent that he would be 
unable to care for himself without the regular assistance of 
another person, or that it renders him housebound.  Thus, the 
Board finds that the RO should obtain a medical opinion to 
that effect.  

Accordingly on remand, the RO should arrange for the veteran 
to undergo VA aid and attendance/housebound examination to 
obtain medical information needed to resolve the claim 
remaining on appeal.  The veteran is advised that the purpose 
of any examination requested pursuant to this remand is to 
obtain information or evidence that may be dispositive of the 
appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Hence, failure to report to any such scheduled 
examination, without good cause, will result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:


1.  The RO must review the claims file to 
ensure compliance with all  notification 
and development actions required by the 
VCAA and its implementing regulations.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures set forth in 
38 U.S.C.A. §§ 5103 and 5103A, as well as 
38 C.F.R. § 3.159, are satisfied.

2.  After completing any additional 
notification and/or development action 
deemed warranted, the RO should arrange 
for the veteran to undergo VA examination 
for  aid and attendance and housebound 
benefits purposes.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran.  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings required in 
connection with examination for the 
benefits sought should be reported in 
detail.  

After examination of the veteran and 
review of his pertinent medical history, 
the examiner should offer an opinion as 
to whether, notwithstanding the existence 
of any other disability, it is as least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
veteran's service-connected psychiatric 
disability incapacitates him to such an 
extent that he would be unable to care 
for himself without the regular 
assistance of another person, or that 
such disability would render him 
housebound.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical 
facility(ies).  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  
 
5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  
 
6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for SMC 
based upon the need for aid and 
attendance or housebound status in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b).  
 
7.  Unless the claim is granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes  citation to all additional 
legal authority considered, along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



